                   Case 21-00106       Doc 1   Filed 05/10/21   Page 1 of 27




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)


 In re:

 KEMPES JEAN and                                          Case No. 20-10883-LSS
 LORI LEE JEAN                                            Chapter 7

                          Debtors.


 JOHN P. FITZGERALD, III
 ACTING UNITED STATES TRUSTEE
 for REGION 4,                                           Adversary No.:
 6305 Ivy Lane, Suite 600
 Greenbelt, Maryland 20770

                         Plaintiff,

                          v.

 KEMPES JEAN and
 LORI LEE JEAN
 19300 Erin Tree Court
 Gaithersburg, Maryland 20879

                         Defendants.


                          COMPLAINT TO REVOKE DISCHARGE

          John P. Fitzgerald, III, Acting United States Trustee for Region Four (“United States

Trustee”), pursuant to Rules 4004 and 7001(4) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and 11 U.S.C. § 727 (the “Bankruptcy Code”), files this Complaint to

Revoke Discharge of Debtors, Kempes Jean and Lori Lee Jean. In support of this Complaint, the

United States Trustee states as follows:
                  Case 21-00106       Doc 1     Filed 05/10/21    Page 2 of 27




                               Jurisdiction, Venue, and Standing

       1.      This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 157(a) and

1334. This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(J).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).

       3.      The United States Trustee has standing to bring this action pursuant to sections 307

and 727(d) of the Bankruptcy Code and Bankruptcy Rule 4004.

       4.      Pursuant to Local Bankr. Rule 7012-1(b), the United States Trustee consents to

entry of a final order or judgment by this Court.

                                              Parties

       5.      The Plaintiff is the Acting United States Trustee for Region Four.

       6.      Kempes Jean and Lori Lee Jean (the “Debtors”) are the debtors in the above-

captioned chapter 7 bankruptcy proceeding and are the Defendants in this adversary proceeding.

                                               Facts

  I.   The Bankruptcy Case

       7.      The Debtors commenced their bankruptcy case by filing a voluntary petition under

chapter 7 of the Bankruptcy Code on January 22, 2020 (the “Petition Date”). Dkt. No. 1.

       8.      Gary A. Rosen was appointed to serve as the Chapter 7 Trustee (“Chapter 7

Trustee”). Dkt. No. 6.

       9.      On February 5, 2020, the Debtors filed Schedules A-J (“Original Schedules”) and

their Statement of Financial Affairs (“SOFA”). Dkt. Nos. 14 and 15.

       10.     On February 13, 2020, the Debtors filed amendments to Schedule A/B (Property),

Schedule C (Property You Claim Exempt), and Schedule D (Creditors Who Have Claims Secured

by Property) (“First Amended Schedules”). Dkt. No. 20.



                                               -2-
                  Case 21-00106        Doc 1     Filed 05/10/21      Page 3 of 27




       11.     The Chapter 7 Trustee conducted a first meeting of creditors pursuant to section

341 of the Bankruptcy Code on February 21, 2020. Dkt. No. 25. When questioned by the Chapter

7 Trustee, the Debtors testified under penalty of perjury that the Original Schedules as revised by

the First Amended Schedules and SOFA were true and correct.

       12.     On March 18, 2020, the Debtors filed an amendment to Schedule E/F (Creditors

Who Have Unsecured Claims) (“Second Amended Schedules”). Dkt. No. 35.

       13.     The Debtors were granted a discharge on July 14, 2020. Dkt. No. 53.

       14.     On February 7, 2021, the Debtors filed amended Schedules A/B (Property),

Schedule C (Property You Claim Exempt), Schedules E/F (Creditors Who have Unsecured

Claims), Schedule G (Executory Contract and Unexpired Leases), Schedule H (Codebtors),

Schedule I (Income) and Schedule J (Expenses) (“Third Amended Schedules”). Dkt. No. 116. In

addition, the Debtors amended the SOFA (“Amended SOFA”). Dkt. No. 117.

       15.     The Original Schedules, First Amended Schedules, Second Amended Schedules,

and Third Amended Schedules contain a “Declaration Under Penalty of Perjury by Individual

Debtor” that the Debtors signed beneath the statement: “Under penalty of perjury, I declare that I

have read the summary and schedules filed with this declaration and that they are true and correct.”

See Dkt. Nos. 14, 20, 35, and 116.

       16.     The Debtors signed the SOFA and Amended SOFA beneath the statement: “I have

read the answers on this Statement of Financial Affairs and any attachments, and I declare under

penalty of perjury that the answers are true and correct.” See Dkt. Nos. 15 and 117.

 II.   Chapter 7 Trustee’s Investigation

       17.     After the February 21, 2020 meeting of creditors, the Chapter 7 Trustee, on March

5, 2020, filed a notice advising creditors of his belief that “this case contains assets administerable



                                                 -3-
                  Case 21-00106        Doc 1     Filed 05/10/21      Page 4 of 27




for the benefit of the creditors of the estate, and should therefore be designated an asset case.” Dkt.

No. 29.

          18.   On July 24, 2020, the Chapter 7 Trustee filed a Motion for Rule 2004 Examination

of Lori Lee Jean seeking information regarding an undisclosed surrogacy agreement. Dkt. No. 57.

          19.   On July 30, 2020, the Chapter 7 Trustee filed a Motion for Rule 2004 Examination

of Kempes Jean seeking information regarding an undisclosed interest in a limited liability

company established in the District of Columbia named 4511 Dix Street, LLC. The 4511 Dix

Street, LLC owned, at that time, real property located at 4511 Dix Street, N.E., Washington, D.C.

20019 (“Dix Street Property”). Dkt. No. 58.

          20.   The Court granted the motions for 2004 examination on August 11, 2020 and

August 18, 2020, respectively. Dkt. Nos. 60 and 63.

          21.   On September 8, 2020, the Chapter 7 Trustee filed a Motion to Compel Attendance

at 2004 Examination (“Motion to Compel”). Dkt. No. 65. The Debtors did not oppose the Motion

to Compel and the Court granted the motion on September 29, 2020. Dkt. No. 66.

          22.   On October 21, 2020, the Chapter 7 Trustee filed a Motion for Apprehension and

Removal of the Debtors to Compel Attendance for Examination Pursuant to Rule 2005 (“Motion

for Apprehension”), which asked the Court to direct a U.S. Marshal, or some other officer

authorized by law, to apprehend the Debtors and bring them before the Court for examination.

Dkt. No. 68.

          23.   On October 22, 2020, the Court issued an Order to Show Cause that directed the

Debtors to show cause within seven days why the relief requested by the Chapter 7 Trustee in the

Motion for Apprehension should not be granted. Dkt. No. 69.




                                                 -4-
                  Case 21-00106        Doc 1     Filed 05/10/21     Page 5 of 27




       24.     On October 29, 2020, the Debtors filed their Response to Show Cause Order in

which their counsel asserted that she “ha[d] been in communication with the Chapter 7 Trustee

regarding an agreed upon date and time for the examination of the Debtors.” Dkt. No. 72.

       25.     On December 29, 2020, the Court entered the Order Denying Motion to Convert

and Directing Debtors to Appear for 2004 Examination on Dates Selected by the Trustee (“Order

to Appear”) requiring that the Debtors appear for examinations in January 2021. Dkt. No. 100.

The Order to Appear was subsequently modified to allow the examinations to occur during the

period commencing February 22, 2021 and concluding not later than March 26, 2021. Dkt. No.

108.

       26.     On March 16, 2021 and April 13, 2021, Mr. Jean appeared for his 2004

examination. Mr. Jean’s examination has been continued to a future date to complete.

       27.     On March 17, 2021, Mrs. Jean appeared for her 2004 examination.

III.   Motion to Convert Case from Chapter 7 to Chapter 13

       28.     On November 5, 2020, the Debtors filed a Motion to Convert Chapter 7 Case to

Chapter 13 (“Motion to Convert”). Dkt. No. 74.

       29.     The Chapter 7 Trustee opposed the Motion to Convert stating that the Debtors’

forfeited their ability to convert to chapter 13 as a result of their bad faith conduct. Dkt. No. 80.

       30.     The Court held a hearing on the Motion to Convert and opposition on December

15, 2020.

       31.     On December 22, 2020, the Court issued its oral ruling denying the Motion to

Convert by finding that the Debtors acted in bad faith through their lack of disclosure and candor.

The Court found the Debtors’ actions to be elusive and evasive and their refusal to submit to the

2004 examinations reprehensible.



                                                 -5-
                  Case 21-00106        Doc 1     Filed 05/10/21     Page 6 of 27




IV.      False Oaths and Material Omissions

         32.   Questions 16 and 18 on Schedule A/B (Property) asks “Do you own or have any

legal or equitable interest in any of the following: cash . . . bonds, mutual funds or publicly traded

stocks?” The Debtors answered “No” on the Original Schedules, First Amended Schedules, and

Third Amended Schedules.

         33.   Question 17 on Schedule A/B (Property) asks “Do you own or have any legal or

equitable interest in any of the following: deposits of money?” The Debtors answered “Yes” and

identified Checking Account: PNC Bank for $1,000.00 and Checking Account: Bank of America

for $500.00 on the Original Schedules, First Amended Schedules, and Third Amended Schedules.

         34.   Question 19 on Schedule A/B (Property) asks “Do you own or have any legal or

equitable interest in any of the following: Non-publicly traded stock and interests in incorporated

and unincorporated businesses, including an interest in an LLC, partnership, and joint venture?”

The Debtors answered “No” on both the Original Schedules and First Amended Schedules. Dkt.

Nos. 14 and 20.

         35.   Question 37 on Schedule A/B (Property) asks “Do you own or have any legal or

equitable interest in any business-related property?” The Debtors answered “No” on both their

Original Schedules and First Amended Schedule A/B. Dkt. Nos.14 and 20.

         36.   Question 27 on the SOFA asks: “Within 4 years before you filed for bankruptcy

did you own a business or have any of the following connections to a business?” The Debtors

checked only the box corresponding to “A sole proprietor or self-employed in a trade, profession

or other activity” and disclosed Mr. Jean’s interest in International Construction Consultants. Dkt.

No. 5.




                                                -6-
                      Case 21-00106       Doc 1    Filed 05/10/21    Page 7 of 27




          37.       The Debtors did not check the box on Question 27 of the SOFA corresponding to

“[a] member of a limited liability company (LLC) or a limited liability partnership (LLP),” Dkt.

No. 15.

          38.       Thirteen months after the Petition Date and only because the Chapter 7 Trustee’s

investigation discovered undisclosed assets, the Debtors filed the Third Amended Schedules and

Amended SOFA on February 7, 2021, wherein they disclosed:

                •   Third Amended Schedule A/B: Question 19: Non-publicly traded
                    stock and interests in incorporated and unincorporated businesses,
                    including an interest in an LLC, partnership, and joint venture

                           4511 Dix St. LLC—Business not in good standing, 75%
                           ownership $5,000.00

                •   Third Amended Schedule G: Do you have any executory contracts
                    or unexpired leases?

                            Tara Adams and Robert             Contract for
                            Adams                             surrogacy/gestational
                            c/o Melissa B. Brisman, Esq.      carrier dated 7/2019
                            1 Paragon Dr. #158
                            Montvale, NJ 07645


                •   Amended SOFA: Question 27: Within 4 years before you filed for
                    bankruptcy, did you own a business or have any of the following
                    connections to any business?



                           International            House Renovations
                           Construction             Kempes Jean
                           Consultant
                           22 Cinnabar Ct
                           Gathersburg, MD
                           20879
                           4511 Dix St LLC          Property              EIN: XX-XXXXXXX
                           1100 H Street, N.W.      investment—fix        From: 8/2019-
                           Suite 840                and flip. Business    Present
                           Washington, DC           is not in good
                           20005                    standing


                                                  -7-
                  Case 21-00106       Doc 1     Filed 05/10/21       Page 8 of 27




                       5900 Croom Station            Property
                       LLC                           investment—fix     From 8/2017-
                       19300 Erin Tree Ct            and flip. Business Present
                       Gaitherburg, MD               is not in good
                       20879                         standing
                       A sole proprietor or self-employed in a trade, profession, or
                       other activity, either full-time or part-time

Dkt. Nos. 116 and 117.

       39.     In addition, Question 16 of the SOFA asks: “Within 1 year before you filed

bankruptcy, did you . . . pay or transfer property to anyone you consulted about seeking bankruptcy

or preparing a bankruptcy petition?” The Debtors disclosed that they paid Kurland Law Group

$1,300.00 in the SOFA and then revised the amount to $3,375.00 in the Amended SOFA.

                         ELEMENTS COMMON TO ALL COUNTS

       40.     Section 727(e)(1) of the Bankruptcy Code states that “the United States Trustee

may request a revocation of a discharge under subsection (d)(1) of this section within one year

after such discharge is granted.”

       41.     The Debtors were granted a discharge on July 14, 2020, less than one year before

the filing of this Complaint.

       42.     Section 727(d)(1) of the Bankruptcy Code provides that, on request of the United

States Trustee, and after notice and a hearing, the Court “shall” revoke a discharge if “such

discharge was obtained through the fraud of the debtor, and the requesting party did not know of

such fraud until after the granting of such discharge.”

       43.     In their actions, filings, and sworn testimony, the Debtors have concealed property

of the estate and have engaged in false statements and material omissions with the intent to defraud

their creditors in violation of 11 U.S.C. §§ 727(a)(2) and 727(a)(4).

       44.     The United States Trustee was not aware of the conduct warranting revocation of

the Debtors’ discharge until after the discharge had been granted.

                                                -8-
                  Case 21-00106        Doc 1     Filed 05/10/21         Page 9 of 27



                                         COUNT I
                Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(2)
          Concealment of Assets with Intent to Hinder, Delay or Defraud Creditors
                                (4112 Landgreen St, LLC)

       45.     The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.

       46.     For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) . . . of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).

       47.     Section 727(a)(2) of the Bankruptcy Code provides that a debtor is not entitled to a

discharge if he or she, “with the intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has . . . concealed . . . (A) property of the

debtor, within one year before the date of the filing of the petition; or (B) property of the estate,

after the date of the filing of the petition.” 11 U.S.C. § 727(a)(2).

       48.     The Debtors fraudulently concealed Mr. Jean’s interest in 4112 Landgreen St, LLC.

       49.     The Debtors asserted under oath and subject to the penalties of perjury in the

Original Schedules, First Amended Schedules, and the meeting of creditors, that Mr. Jean’s only

membership interest was in International Construction Consultants.

       50.     In the Debtors’ Third Amended Schedules, they disclose the membership interests

in 4511 Dix St LLC and 5900 Croom Station LLC.

       51.     Mr. Jean testified under oath and subject to the penalties of perjury on two separate

occasions during his 2004 examination that all his membership interests were disclosed on the

Schedules as amended and that there were no other business interests that they failed to disclose.




                                                 -9-
                 Case 21-00106       Doc 1    Filed 05/10/21     Page 10 of 27




       52.     In contrast, Maryland State Department of Assessment and Taxation (“SDAT”)

indicates that Mr. Jean is the resident agent for any entity called 4112 Landgreen Street, LLC.

       53.     The SDAT records further indicate that 4112 Landgreen St, LLC was formed pre-

petition on December 3, 2019 by Mr. Jean.

       54.     The corporate addresses in SDAT records for 4112 Landgreen St, LLC and for its

resident agent are the same: 9200 Corporate Blvd., Suite 320, Rockville, Maryland 20850, which

is the address for the Rockville branch office of American Financial Network where Mr. Jean is

employed as the branch manager.

       55.     Upon information and belief, 4112 Landgreen St, LLC acquired the property at

4112 Landgreen Street via a Substitute Trustee’s Deed dated January 14, 2020 (pre-petition) which

was recorded February 24, 2020 (post-petition).

       56.     The Substitute Trustee’s Deed recites that 4112 Landgreen Street was the subject

of foreclosure proceedings in Montgomery County Circuit Court (Case No. 459499V). In the

foreclosure proceedings, the property was sold at a public sale on September 13, 2019 to Flatdog

Properties, LLC. Flatdog Properties, LLC was unable to close on the purchase and instead, 4112

Landgreen St, LLC was substituted as the purchaser of the property by the Circuit Court order

dated December 26, 2019 and entered December 30, 2019.

       57.     The property at 4112 Landgreen Street was conveyed to its current occupants by

4112 Landgreen St, LLC via a deed recorded on July 22, 2020. The deed was executed by Mr.

Jean in his capacity as the “sole member” of 4112 Landgreen St, LLC.

       58.     Around the same time that deed was recorded, Mr. Jean’s Bank of America

(account no. xxxx3087) received a wire transfer into the account on July 15, 2020, for $49,798.00

with the description “Seller Proceeds 4112 Landgreen Street Rockville, MD 20853.”



                                              - 10 -
                   Case 21-00106       Doc 1     Filed 05/10/21      Page 11 of 27




        59.      Mr. Jean’s membership interest in 4112 Landgreen St, LLC and the proceeds from

the sale of the 4112 Landgreen Street property have never been disclosed in this bankruptcy case.

        60.      The Debtors, with the intent to hinder, delay and defraud their creditors, concealed,

Mr. Jean’s membership interest in 4112 Landgreen St, LLC and the proceeds from the sale.

        61.      The actions taken by the Debtors to conceal Mr. Jean’s membership interest in 4112

Landgreen St, LLC constitutes a concealment of “property of the debtor, within one year before

the date of the filing of the petition,” with the “intent to hinder, delay, or defraud a creditor.”

        62.      Because the Debtors continue to conceal Mr. Jean’s membership interest in 4112

Landgreen St, LLC during the pendency of the case, the Debtors have concealed “property of the

estate, after the date of the filing of the petition,” with the “intent to hinder, delay, or defraud a

creditor.”

                                           COUNT II
                   Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(2)
             Concealment of Assets with Intent to Hinder, Delay or Defraud Creditors
                                      (Investment Account)

        63.      The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.

        64.      For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) . . . of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).

        65.      Section 727(a)(2) of the Bankruptcy Code provides that a debtor is not entitled to a

discharge if he or she, “with the intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has . . . concealed . . . (A) property of the




                                                 - 11 -
                  Case 21-00106        Doc 1    Filed 05/10/21      Page 12 of 27




debtor, within one year before the date of the filing of the petition; or (B) property of the estate,

after the date of the filing of the petition.” 11 U.S.C. § 727(a)(2).

        66.    The Debtors fraudulently concealed Mr. Jean’s interest in an investment account

with Acorns Securities, LLC.

        67.    The Debtors asserted under oath and subject to the penalties of perjury in the

Original Schedules, First Amended Schedules, and Third Amended Schedules that they did not

own any legal or equitable interest in publicly traded stocks.

        68.    Upon information and belief, Mr. Jean has an investment account with Acorns

Securities, LLC (“Acorns”), which is described as a micro-investing vehicle that connects to a

debit or credit card to “round up” all purchases to the next dollar. When the “round-ups”

accumulate to $5.00, Acorns withdraws the money and invests the money into a personalized

portfolio.

        69.    Upon information and belief, transfers from Mr. Jean’s Bank of America account

to Acorns occurred on January 21, 2020, the day before the Petition Date, and have continued to

occur throughout the pendency of the case.

        70.    The Acorns investment account has never been disclosed on the Schedules.

        71.    The Debtors, with the intent to hinder, delay and defraud their creditors, concealed

the investment account.

       72.     The actions taken by the Debtors to conceal the investment account constitutes a

concealment of “property of the debtor, within one year before the date of the filing of the petition,”

with the “intent to hinder, delay, or defraud a creditor.”




                                                - 12 -
                  Case 21-00106        Doc 1     Filed 05/10/21     Page 13 of 27




       73.     Because the Debtors continue to conceal the investment account during the

pendency of the case, the Debtors have concealed “property of the estate, after the date of the filing

of the petition,” with the “intent to hinder, delay, or defraud a creditor.”

                                        COUNT III
                Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(2)
          Concealment of Assets with Intent to Hinder, Delay or Defraud Creditors
                                  (4511 Dix Street, LLC)

       74.     The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.

       75.     For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) . . . of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).

       76.     Section 727(a)(2) of the Bankruptcy Code provides that a debtor is not entitled to a

discharge if he or she, “with the intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has . . . concealed . . . (A) property of the

debtor, within one year before the date of the filing of the petition; or (B) property of the estate,

after the date of the filing of the petition.” 11 U.S.C. § 727(a)(2).

       77.     The Debtors fraudulently concealed Mr. Jean’s interest in 4511 Dix St, LLC.

       78.     The Debtors did not disclose on the Original Schedules, First Amended Schedules,

or during the meeting of creditors that Mr. Jean held a 75% ownership interest in, and was the

Managing Member of, 4511 Dix St, LLC, a District of Columbia limited liability company.

       79.     The Debtors also did not disclose that, on the Petition Date, 4511 Dix St, LLC

owned a parcel of improved real property at 4511 Dix Street, NE, Washington, DC 20019.




                                                - 13 -
                 Case 21-00106        Doc 1    Filed 05/10/21       Page 14 of 27




       80.     The Operating Agreement of 4511 Dix St, LLC provides that Mr. Jean was to obtain

a $205,000 mortgage loan and a $57,000 construction loan on behalf of the company in connection

with the purchase and renovation of the Dix Street property. The Operating Agreement further

provides that Mr. Jean, individually, “shall be the co-borrower, co-signer and/or guarantor of the

mortgage loan, construction loan and any other loan obtained on behalf of the Company, and shall

pay all Carrying Costs.”

       81.     The Debtors have not disclosed on their Schedules any creditors of Mr. Jean arising

out of the aforementioned mortgage loan and construction loan. Further, to the extent that those

creditors were paid in full within one year of the filing of the Voluntary Petition herein, the SOFA

fails to disclose those payments.

       82.     Upon information and belief, 4511 Dix St, LLC sold the Dix Street Property on

August 7, 2020, for a sale price of $410,000 and received a net payment of $107,703.90. Mr. Jean

executed the settlement statement on behalf of 4511 Dix St, LLC.

       83.     Upon information and belief, upon the sale of the Dix Street Property, and in

accordance with the terms of the Operating Agreement of 4511 Dix St, LLC, Mr. Jean was to

receive a cash distribution from the company consisting of a return of his $5,000 capital

contribution plus 75% of the net profits realized from the sale of the property.

       84.     Upon information and belief, Mr. Jean received a cash distribution from 4511 Dix

St, LLC of at least $6,379.90. Mr. Jean has not turned over the foregoing proceeds to the Trustee

and it is unclear whether Mr. Jean received, or is entitled to receive, additional proceeds from the

company in connection with the sale of the subject real property.




                                               - 14 -
                  Case 21-00106        Doc 1     Filed 05/10/21      Page 15 of 27




        85.     Only after the Chapter 7 Trustee’s investigation of undisclosed assets, did the

Debtors, on February 7, 2021, file the Third Amended Schedules amending Schedule A/B to

disclose Mr. Jean’s 75% interest in 4511 Dix St, LLC.

        86.     The Debtors, with the intent to hinder, delay and defraud their creditors, concealed

Mr. Jean’s membership interest in 4511 Dix St, LLC.

        87.     The actions taken by the Debtors to conceal Mr. Jean’s membership interest in 4511

Dix St, LLC constitute a concealment of “property of the debtor, within one year before the date

of the filing of the petition,” with the “intent to hinder, delay, or defraud a creditor.”

        88.     To the extent the Debtors continued to conceal Mr. Jean’s membership interest in

4511 Dix St, LLC during the pendency of the case, the Debtors concealed “property of the estate,

after the date of the filing of the petition,” with the “intent to hinder, delay, or defraud a creditor.”

                                        COUNT IV
                Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(2)
          Concealment of Assets with Intent to Hinder, Delay or Defraud Creditors
                                (5900 Croom Station, LLC)

        89.     The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.

        90.     For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) . . . of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).

        91.     Section 727(a)(2) of the Bankruptcy Code provides that a debtor is not entitled to a

discharge if he or she, “with the intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has . . . concealed . . . (A) property of the




                                                 - 15 -
                  Case 21-00106        Doc 1     Filed 05/10/21      Page 16 of 27




debtor, within one year before the date of the filing of the petition; or (B) property of the estate,

after the date of the filing of the petition.” 11 U.S.C. § 727(a)(2).

        92.     The Debtors fraudulently concealed Mr. Jean’s interest in 5900 Croom Station,

LLC.

        93.     The Debtors also did not disclose on the Original Schedules or First Amended

Schedules that Mr. Jean holds a 100% interest in 5900 Croom Station LLC, a Maryland limited

liability company which formerly owned a parcel of improved real property at 5900 Croom Station

Road, Upper Marlboro, MD 20772 (“Croom Station Property”).

        94.     Investigation by the Chapter 7 Trustee revealed that the Debtors jointly purchased

the Croom Station Property from Donna Miner, by a deed dated December 30, 2015 and recorded

on February 16, 2016. The Debtors then conveyed the Croom Station Property to 5900 Croom

Station LLC for no consideration by deed dated July 27, 2017.

        95.     Upon information and belief, the Croom Station Property was foreclosed upon in

late 2019 or early 2020. The current status of 5900 Croom Station LLC, and the identity of any

assets it may continue to hold, is not presently known.

        96.     Only after the Chapter 7 Trustee’s investigation of undisclosed assets, did the

Debtors, on February 7, 2021, file the Third Amended Schedules amending Schedule A/B to

disclose Mr. Jean’s interest in 5900 Croom Station LLC.

        97.     The Debtors, with the intent to hinder, delay and defraud their creditors, concealed,

Mr. Jean’s membership interest in 5900 Croom Station LLC.

        98.     The actions taken by the Debtors to conceal Mr. Jean’s membership interest in 5900

Croom Station LLC constitute a concealment of “property of the debtor, within one year before

the date of the filing of the petition,” with the “intent to hinder, delay, or defraud a creditor.”



                                                 - 16 -
                   Case 21-00106       Doc 1    Filed 05/10/21      Page 17 of 27




       99.       To the extent the Debtors continued to conceal Mr. Jean’s membership interest in

5900 Croom Station LLC during the pendency of the case, the Debtors concealed “property of the

estate, after the date of the filing of the petition,” with the “intent to hinder, delay, or defraud a

creditor.”

                                           COUNT V
                   Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(2)
             Concealment of Assets with Intent to Hinder, Delay or Defraud Creditors
                                    (Surrogacy Agreement)

       100.      The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.

       101.      For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) . . . of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).

       102.      Section 727(a)(2) of the Bankruptcy Code provides that a debtor is not entitled to a

discharge if he or she, “with the intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has . . . concealed . . . (A) property of the

debtor, within one year before the date of the filing of the petition; or (B) property of the estate,

after the date of the filing of the petition.” 11 U.S.C. § 727(a)(2).

       103.      The Debtors fraudulently concealed the Surrogacy Agreement.

       104.      Question 1 on Debtors’ Original Schedule G (Executory Contracts and Unexpired

Leases) asks “Do you have any executory contracts or unexpired leases?” The Debtors answered

“No.” Dkt. No. 14.

       105.      Neither on the Original Schedules nor during the meeting of creditors did the

Debtors disclose that on or about July 23, 2019, the Debtors executed a Surrogacy Agreement with


                                                - 17 -
                   Case 21-00106        Doc 1     Filed 05/10/21      Page 18 of 27




a New Jersey couple in which Mrs. Jean agreed to bear and deliver a child for the couple in

exchange for a minimum payment of $35,000, plus other specified allowances.

        106.     Only after the Chapter 7 Trustee’s investigation of undisclosed assets, did the

Debtors, on February 7, 2021, file the Third Amended Schedules amending Schedule G to disclose

Mrs. Jean’s Surrogacy Agreement.

        107.     Mrs. Jean testified during her 2004 examination that she became pregnant with the

genetic child of the surrogacy couple in 2019 and delivered the child in early summer of 2020.

Mrs. Jean has not turned over to the Chapter 7 Trustee any of the proceeds she received from the

Surrogacy Agreement.

        108.     The Debtors, with the intent to hinder, delay and defraud their creditors, concealed

their interest in the Surrogacy Agreement and the proceed thereof.

        109.     The actions taken by the Debtors to conceal their interest in the Surrogacy

Agreement and the proceed thereof constitute a concealment of “property of the debtor, within one

year before the date of the filing of the petition,” with the “intent to hinder, delay, or defraud a

creditor.”

        110.     To the extent the Debtors continued to conceal their interest in the Surrogacy

Agreement and the proceeds thereof during the pendency of the case, the Debtors concealed

“property of the estate, after the date of the filing of the petition,” with the “intent to hinder, delay,

or defraud a creditor.”

                                           COUNT VI
                   Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(2)
             Concealment of Assets with Intent to Hinder, Delay or Defraud Creditors
                             (Cash on Hand and Money Deposits)

        111.     The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.


                                                  - 18 -
                  Case 21-00106        Doc 1    Filed 05/10/21      Page 19 of 27




       112.    For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) . . . of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).

       113.    Section 727(a)(2) of the Bankruptcy Code provides that a debtor is not entitled to a

discharge if he or she, “with the intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has . . . concealed . . . (A) property of the

debtor, within one year before the date of the filing of the petition; or (B) property of the estate,

after the date of the filing of the petition.” 11 U.S.C. § 727(a)(2).

       114.    The Debtors fraudulently under-reported their Cash on Hand and Money Deposits.

       115.    The Debtors’ Original Schedules, First Amended Schedules, and Third Amended

Schedules state that the Debtors had no cash on hand when they filed their Petition and that they

had $500.00 in a Bank of America checking account and $1,000.00 in a PNC Bank checking

account on the Petition Date of January 22, 2020.

       116.    In contrast, the Debtors’ bank records show a balance of $12,674.65 as follows:

                  Account                   Balance                         Notes

       PNC Bank Spend (Mrs. Jean)           $6,928.69 Balance as of 1/21/20 – there was a $32.00
       (acct. xx-xxxx-0061)                           debit and $3,000.00 withdrawal on
                                                      1/22/20
       PNC Bank Growth (Mrs. Jean)          $1,019.30 Balance as of 1/1/20, no transactions until
       (acct. xx-xxxx-0096)                           interest posted on 1/31/20

       Bank of America (Mr.                 $4,726.66 Balance as of 1/2320– total includes
       Jean)(acct. xxxx-xxxx-3087)                    $404.10 in debits posted on 1/22/20, no
                                                      transactions posted on 1/23/20

                              TOTAL        $12,674.65




                                                - 19 -
                  Case 21-00106         Doc 1     Filed 05/10/21      Page 20 of 27




        117.    In addition, Mrs. Jean’s PNC Bank Spend account shows a $3,000.00 withdrawal

on the Petition Date. It is undetermined whether the withdrawal occurred before or after the

bankruptcy petition was filed. To the extent that the withdrawal occurred pre-filing, then the funds

should have been accounted for as “cash on hand,” unless, the funds were immediately dissipated.

        118.    Upon information and belief, the Debtors under-reported their aggregate money

deposits and cash on hand by $11,174.65.

        119.    The Debtors, with the intent to hinder, delay and defraud their creditors, concealed

the true nature of their Money Deposits and Cash on Hand as of the Petition Date.

        120.    The actions taken by the Debtors to under-report these amounts constitute a

concealment of “property of the debtor, within one year before the date of the filing of the petition,”

with the “intent to hinder, delay, or defraud a creditor.”

        121.    To the extent the Debtors continued to conceal these amounts during the pendency

of the case, the Debtors concealed “property of the estate, after the date of the filing of the petition,”

with the “intent to hinder, delay, or defraud a creditor.”

                                       COUNT VII
                Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(2)
          Concealment of Assets with Intent to Hinder, Delay or Defraud Creditors
                          (Bank of America Account xxxx4974)

        122.    The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.

        123.    For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) . . . of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).




                                                  - 20 -
                   Case 21-00106       Doc 1    Filed 05/10/21      Page 21 of 27




          124.   Section 727(a)(2) of the Bankruptcy Code provides that a debtor is not entitled to a

discharge if he or she, “with the intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has . . . concealed . . . (A) property of the

debtor, within one year before the date of the filing of the petition; or (B) property of the estate,

after the date of the filing of the petition.” 11 U.S.C. § 727(a)(2).

          125.   The Debtors fraudulently concealed the Bank of America account xxxx4974.

          126.   On the SOFA and Amended SOFA, the Debtors disclose Mr. Jean’s interest in

International Construction Consultants LLC.

          127.   According to the SDAT records, International Construction Consultants LLC was

formed on September 9, 2012.

          128.   Mr. Jean is listed as the resident agent for International Construction Consultants

LLC.

          129.   International Construction Consultants LLC’s charter was administratively

forfeited by the SDAT on October 1, 2015 for its failure to file a property tax return for 2014.

          130.   Notwithstanding the corporate forfeiture in 2015, upon information and belief there

is an active account at Bank of America titled in the name of International Constructions

Consultant LLC (account no. xxxx4974).

          131.   Upon information and belief, Mr. Jean used the Bank of America xxx4974 account

for both personal and business purposes.

          132.   This account is not disclosed on either the Debtors’ Schedules (Schedule A/B at

No. 17 (Deposits of Money)) or their SOFA (No. 23 (Property You Hold or Control for Someone

Else)).




                                                - 21 -
                  Case 21-00106        Doc 1     Filed 05/10/21      Page 22 of 27




        133.    The Debtors, with the intent to hinder, delay and defraud their creditors, failed to

disclose the Bank of America xxx4974 account.

        134.    The actions taken by the Debtors to not disclose the Bank of America xxx4974

account constitute a concealment of “property of the debtor, within one year before the date of the

filing of the petition,” with the “intent to hinder, delay, or defraud a creditor.”

        135.    To the extent the Debtors continue to conceal the Bank of America xxx4974

account during the pendency of the case, the Debtors concealed “property of the estate, after the

date of the filing of the petition,” with the “intent to hinder, delay, or defraud a creditor.”

                                       COUNT VIII
                Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(2)
          Concealment of Assets with Intent to Hinder, Delay or Defraud Creditors
                           (2019 Federal Income Tax Refund)

        136.    The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.

        137.    For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) . . . of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).

        138.    Section 727(a)(2) of the Bankruptcy Code provides that a debtor is not entitled to a

discharge if he or she, “with the intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has . . . concealed . . . (A) property of the

debtor, within one year before the date of the filing of the petition; or (B) property of the estate,

after the date of the filing of the petition.” 11 U.S.C. § 727(a)(2).

        139.    The Debtors fraudulently concealed their 2019 federal income tax refund.




                                                 - 22 -
                  Case 21-00106        Doc 1     Filed 05/10/21      Page 23 of 27




        140.    The Debtors signed their 2019 federal income tax return on February 5, 2021, which

reflects a refund of $4,892.00.

        141.    The Third Amended Schedules, filed two days later on February 7, 2021, do not

disclose the 2019 tax refund.

        142.    No tax refund is disclosed in the Debtors’ Original Schedules, First Amended

Schedules, or Third Amended Schedules.

        143.    According to the Debtors’ Original Schedules, First Amended Schedules, and Third

Amended Schedules, the IRS is owed $4,332.00 for unpaid taxes on their 2018 federal income tax

return. Although the 2019 tax refund will likely be applied to the 2018 balance, there remains a

net refund of $560.00.

        144.    The Debtors, with the intent to hinder, delay and defraud their creditors, failed to

disclose the 2019 federal income tax refund.

        145.    The actions taken by the Debtors to not disclose the 2019 federal income tax refund

constitute a concealment of “property of the debtor, within one year before the date of the filing of

the petition,” with the “intent to hinder, delay, or defraud a creditor.”

        146.    To the extent the Debtors continue to conceal the 2019 federal income tax refund

during the pendency of the case, the Debtors concealed “property of the estate, after the date of the

filing of the petition,” with the “intent to hinder, delay, or defraud a creditor.”




                                                 - 23 -
                  Case 21-00106        Doc 1    Filed 05/10/21      Page 24 of 27



                                        COUNT IX
                Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(2)
          Concealment of Assets with Intent to Hinder, Delay or Defraud Creditors
                                    (Unexpired Leases)

       147.    The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.

       148.    For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) . . . of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).

       149.    Section 727(a)(2) of the Bankruptcy Code provides that a debtor is not entitled to a

discharge if he or she, “with the intent to hinder, delay, or defraud a creditor or an officer of the

estate charged with custody of property under this title, has . . . concealed . . . (A) property of the

debtor, within one year before the date of the filing of the petition; or (B) property of the estate,

after the date of the filing of the petition.” 11 U.S.C. § 727(a)(2).

       150.    The Debtors failed to disclose Mr. Jean’s interest in an Office Lease Agreement

dated October 20, 2017 with PS Business Parks, L.P. and Sublease Agreement with American

Financial Network, Inc., dated September 11, 2018.

       151.    Upon information and belief, Mr. Jean is a party to, and the named tenant under, an

Office Lease Agreement dated October 20, 2017, with PS Business Parks, L.P. for the premises at

9200 Corporate Blvd. Suite 320, Rockville, Maryland 20850. The original lease agreement was

for a four-year term ending on October 31, 2021. The Office Lease Agreement has been amended

three times since its inception and its current term expires on December 31, 2023.

       152.    Upon information and belief, Mr. Jean also is an individual party to a Sublease

Agreement with American Financial Network, Inc. dated September 11, 2018, for the same


                                                - 24 -
                  Case 21-00106        Doc 1     Filed 05/10/21      Page 25 of 27




premises at 9200 Corporate Blvd. Suite 320, Rockville, Maryland 20850. The term of the Sublease

Agreement expires October 31, 2021. The sublease arrangement was approved by PS Business

Parks, L.P. in a Consent to Sublease dated September 25, 2018.

        153.    Neither the Office Lease Agreement nor the Sublease Agreement were disclosed

on Schedule G of the Debtors’ Original Schedules, First Amended Schedules, or Third Amended

Schedules.

        154.    The Debtors, with the intent to hinder, delay and defraud their creditors, concealed

Mr. Jean’s interest in the Office Lease Agreement and Sublease Agreement.

        155.    The actions taken by the Debtors to not disclose the Office Lease Agreement and

Sublease Agreement constitute a concealment of “property of the debtor, within one year before

the date of the filing of the petition,” with the “intent to hinder, delay, or defraud a creditor.”

        156.    To the extent the Debtors continue to conceal Office Lease Agreement and

Sublease Agreement during the pendency of the case, the Debtors concealed “property of the

estate, after the date of the filing of the petition,” with the “intent to hinder, delay, or defraud a

creditor.”

                                         COUNT X
                  Revocation of Discharge - 11 U.S.C. §§ 727(d)(1); 727(a)(4)
                     False Oath or Account in Connection with the Case

        157.    The United States Trustee incorporates by reference into this Count, all the

preceding paragraphs of this Complaint.

        158.    For purposes of Section 727(d)(1), “proof of conduct by a debtor in violation of

Section 727(a)(2) and (4) of the Bankruptcy Code is sufficient to establish that the discharge was

obtained by fraud.” In re Faruque, Case No. 07-13375-SSM, 2009 WL 2211210 at *4 (Bankr.

E.D. Va., July 20, 2009).



                                                 - 25 -
                 Case 21-00106       Doc 1    Filed 05/10/21     Page 26 of 27




       159.    Section 727(a)(4) of the Bankruptcy Code, in turn, provides that a debtor is not

entitled to a discharge if he or she “knowingly and fraudulently, in connection with the case . . .

made a false oath or account.”

       160.    The Debtors made a false oath in connection with the case by failing to disclose

Mr. Jean’s membership interest in 4112 Landgreen St, LLC.

       161.    The Debtors made a false oath in connection with the case by failing to disclose the

Acorns investment account.

       162.    The Debtors made a false oath in connection with the case by failing to disclose

Mr. Jean’s membership interest in 4511 Dix St, LLC.

       163.    The Debtors made a false oath in connection with the case by failing to disclose

Mr. Jean’s membership interest in 5900 Croom Station LLC.

       164.    The Debtors made a false oath in connection with the case by failing to disclose the

Surrogacy Agreement and the proceeds thereof.

       165.    The Debtors made a false oath in connection with the case by failing to accurately

disclose the amounts of cash on hand and money deposits.

       166.    The Debtors made a false oath in connection with the case by failing to disclose the

2019 federal income tax refund.

       167.    The Debtors made a false oath in connection with the case by failing to disclose the

Office Lease Agreement and Sublease Agreement in the Schedules.

       168.    Question 16 on the Amended SOFA discloses that within 1 year before they filed

for bankruptcy protection the Debtors paid Kurland Law Group $3,375.00 in connection with their

bankruptcy case. The Debtors’ bank statements disclose that the following payments to Kurland

Law Group:



                                              - 26 -
                 Case 21-00106       Doc 1     Filed 05/10/21      Page 27 of 27




                     Account                                Date            Amount Paid

      PNC Bank Spend (xxxx0061)                     December 18, 2019                $400.00

      Bank of America (xxxx3087)                         January 15, 2020           $1,300.00

      Bank of America (xxxx3087)                         February 4, 2020           $1,000.00

      PNC Bank Spend (xxxx0061)                         February 19, 2020           $1,075.00



       169.    The two February payments (totaling $2,075.00) occurred after the Petition Date

and therefore, the Debtors made a false other in connection with the case by improperly disclosing

that the payments occurred within 1 year prior to filing.

                                    PRAYER FOR RELIEF

       WHEREFORE, the United States Trustee respectfully requests that the Court enter

judgment in his favor, and against the Debtors, Kempes Jean and Lori Lee Jean, and that the Court

revoke the discharge of Debtors, Kempes Jean and Lori Lee Jean.

                                              Respectfully submitted,

Date: May 10, 2021                            JOHN P. FITZGERALD, III
                                              Acting United States Trustee for Region 4

                                              By Counsel:

                                              /s/ Lisa Yonka Stevens
                                              Lisa Yonka Stevens, Bar No. 27728
                                              Trial Attorney
                                              Office of the United States Trustee
                                              6305 Ivy Lane, Suite 600
                                              Greenbelt, MD 20770
                                              (301) 344-6216
                                              Fax: (301) 344-8431
                                              E-mail: Lisa.Y.Stevens@usdoj.gov




                                               - 27 -
